Citation Nr: 1307606	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-43 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for skin cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, to include a period of service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims.  The Veteran continues to disagree with the percentage of disability assigned.  The Veteran received a hearing before the undersigned Veterans Law Judge at the RO in conjunction with this appeal in May 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's hearing before the Board in May 2011, he submitted new evidence that had not before been considered by the RO.  He was informed in that hearing that any newly submitted evidence had to be submitted with a waiver of RO consideration, and he agreed to waive RO consideration of the evidence he was submitting during that hearing.

However, more recently, in May 2012, the Veteran submitted a letter also dated May 2012 from his VA endocrinologist.  That letter indicated that he was treating the Veteran for a variety of symptoms.  While discussing both nonservice connected, and service connected disabilities, the letter also specifically indicated that he felt the Veteran should be service connected for his neuropathy, and possibly also his skin disorders.  This letter was submitted without a waiver of RO consideration.  Not only does it contain relevant evidence that has not been considered by the RO in the first instance, it also seems to indicate that the Veteran has had recent treatment at the VA for these disabilities from that provider that may be relevant to his claim.  As such, the Board finds it has no choice but to remand this matter in order that all relevant records may be associated with the Veteran's claims file, and that all relevant evidence submitted without a waiver may be considered by the RO in the first instance.

The Board regrets the additional delay in adjudication of the Veteran's claim that a Remand will entail; however, the Board finds it necessary in order that the Veteran may receive all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for skin cancer or peripheral neuropathy since March 2011.  

After allowing an appropriate time for response, contact any identified facility, including the VA facility at which the Veteran was most recently treated, to obtain all of his available treatment records.  

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2.  After completion of the above requested development, and any other development deemed warranted by the record, to include a VA examination if the RO deems it necessary, the RO should readjudicate the claim on appeal, in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations.

3.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


